The defendant has appealed from a conviction and sentence for violation of the prohibition law, known as the Hood Act, being Act No. 39 of 1921 (Ex. Sess.), as amended by Act No. 57 of 1924. After conviction but before sentence he filed a motion in arrest of judgment, contending that the Hood Act was repealed by Act No. 238 of 1932. The district attorney then pleaded that the act of 1932 *Page 848 
was unconstitutional. The district judge held that the act of 1932 was unconstitutional, and he therefore overruled the motion in arrest of judgment.
We decided to-day in State v. Herbert Watkins, 176 La. 837,147 So. 8, that Act No. 238 of 1932 was unconstitutional and that the Hood Act was therefore yet in effect.
For the reasons given in that case, the conviction and sentence are affirmed.
ST. PAUL, J., absent because of illness.